Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Non-Final office action on the merits in response to the communication received on 2/26/2020.
	Priority Date: CON of Patent No. 10,504,092.
Claim Status:
Amended claim: 1.

Pending claims: 1-20.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for specific transaction between customer and merchant POS interfaces
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 
a customer … to receive input from the customer during a …transaction with the merchant; 
a merchant …to receive input from the merchant during the … transaction with the customer; 
one or more …, wherein the instructions program … to perform acts, comprising: 
for a specific transaction between the customer and the merchant : 
enabling the merchant … to wait to receive an input from the customer via the customer …;
enabling the customer to provide the input via the customer  … while the merchant…waits for the input from the customer; and 
in response to determining that the customer POS interface has received the input, enabling the merchant … to complete the transaction.


The claimed method/system/machine simply describes series of steps for specific transaction between customer and merchant POS interfaces 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting POS interfaces, processors, and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using POS interfaces, processors and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere 
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.

The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Double Patenting

35 U.S.C. § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".

The following non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10,504,092. 
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both the current invention and 092’ claims are drawn to a method and apparatus of 
a customer POS interface configured to receive input from the customer during a POS transaction with the merchant; 
a merchant POS interface configured to receive input from the merchant during the POS transaction with the customer; 
one or more processors; and one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform acts, comprising: 
for a specific transaction between the customer and the merchant : 
enabling the merchant POS interface to wait to receive an input from the customer via the customer POS interface;
enabling the customer to provide the input via the customer POS interface while the merchant POS interface waits for the input from the customer; and 
in response to determining that the customer POS interface has received the input, enabling the merchant POS interface to complete the transaction.

Although the conflicting claims are not identical, they are not patentably distinct from each other because they are all directed to method and apparatus of specific transaction between customer and merchant POS interfaces. The claims from both the present application and ‘092 above are significantly similar and the claimed features seem to be identical with various obvious alternate method. 
Furthermore, the omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.
For these reasons, the claims of the instant application are not identical to claims 1-20 of US Patent No. 10,504,092, but they are not patently distinct. 
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-12 and 15-19    are rejected under 35 U.S.C. 102 (a) as being anticipated by Han et al (US 2018/0039965 A1). 

a customer POS interface configured to receive input from the customer during a POS transaction with the merchant (Abstract); 
a merchant POS interface configured to receive input from the merchant during the POS transaction with the customer (Abstract); 
one or more processors; and one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform acts (para [0131], fig. 26; via system 2610/processors 2612/devices 2624), comprising: 
for a specific transaction between the customer and the merchant (para [0085], fig. 7; via a merchant terminal and a customer terminal in POS transaction, where a merchant input is received on UI window of the merchant terminal and POS proceeds);
enabling the merchant POS interface to wait to receive an input from the customer via the customer POS interface (para [0071], fig. 4; via a merchant POS interface 420 at the merchant terminal 410 and a customer POS interface 433 the customer terminal 412… [0077]; via state control…merchant/customer interfaces/display/inputs/ POS transaction… [0081], fig. 6; via a merchant/customer terminal interface displays..[0071]; fig. 1; via POS system proceeds as if the merchant input were received on the customer terminal. …the PIN entry…customer terminal send update message to the merchant terminal [implied wait to receive input from customer]);  
enabling the customer to provide the input via the customer POS interface while the merchant POS interface waits for the input from the customer (para [0071]; fig. 1; via POS system proceeds as if the merchant input were received on the customer terminal. …the PIN entry…customer terminal send update message to the merchant terminal [implied wait to receive input from customer]);   and 
in response to determining that the customer POS interface has received the input, enabling the merchant POS interface to complete the transaction (para [0085], fig. 7; via a PIN [personal identification number] pad window …sensitive information…[0115], figs 19A-B; via a UI window on a merchant POS GUI/during POS transaction …ex. POS transaction is waiting for customer input…a UI text is displayed include authorization [I.e. payment card, EMV..] display a message …”Approved” on the customer terminal…[0118], figs 22A-B; via  once the payment is authorized, the payment is complete and a merchant window 1810 displayed payment complete/ recites “$100.00” the total amount charged for the transaction). 




Ref claim 2 (New), Han discloses the POS system as claim 1 recites, wherein: the customer POS interface is associated with a customer computing device of the customer; and the input received via the customer POS interface comprises authorization information corresponding to a payment card associated with the customer (para [0085], fig. 7; via a PIN [personal identification number] pad window …sensitive information…[0115], figs 19A-B; via a UI window on a merchant POS GUI/during POS transaction …ex. POS transaction is waiting for customer input…a UI text is displayed include authorization [I.e. payment card, EMV..] display a message …”Approved” on the customer terminal…). 
A method claim 5 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
Ref claim 7 (New), Han discloses the method as claim 5 recites, further comprising: determining that the input comprises sensitive information, wherein causing the merchant POS interface to wait to receive the input is based at least in part on the input comprising sensitive information (para [0085], fig. 7; via a PIN [personal identification number] pad window …sensitive information…).
Claim 8 is rejected as per the reasons set forth in claim 2 
Ref claims 9-10 (New), Han discloses the method as claim 5 recites, wherein the input is a first input, the method further comprising: determining that the customer POS interface is receiving the first input; and based at least in part on the customer POS 

Ref claims 11-12 (New), Han discloses the method as claim 5 recites, wherein determining that the customer POS interface has received the input comprises at least one of: receiving a first message including the input; or receiving a second message indicating completion of the input, and wherein the input comprises a first input, the method further comprising: determining that the merchant POS interface is receiving a second input; and based at least in part on the second input, causing the customer POS interface to enter a locked mode (para [0093]; via a message is sent to the state control terminal…the state of the system …POS system it can send a message to the customer terminal …the state of the system…[0094]).

A device claim 15 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
  
Ref claim 16-17 (New), Han discloses the service computing device as claim 15 recites, wherein: the customer POS interface is associated with a customer computing device of the customer; and the input received via the customer POS interface comprises payment information to satisfy a cost of the POS transaction between the customer and the merchant, and  wherein the payment information comprises at least one of: a personal identification number corresponding to a payment card associated with the customer; an identifier associated with the payment card; or a signature associated with the customer (para [0085], fig. 7; via a PIN [personal identification number] pad window …sensitive information…[0115], figs 19A-B; via a UI window on a merchant POS GUI/during POS transaction …ex. POS transaction is waiting for customer input…a UI text is displayed include authorization [I.e. payment card, EMV..] display a message …”Approved” on the customer terminal).
Ref claim 18 (New), Han discloses the service computing device as claim 15 recites, wherein: the merchant POS interface is associated with a merchant device; and the customer POS interface is associated with a customer device (para [0071], fig. 4; via a merchant POS interface 420 at the merchant terminal 410 and a customer POS interface 433 the customer terminal 412).  
Ref claim 19 (New), Han discloses the service computing device as claim 15 recites, wherein: the merchant POS interface is associated with first display of a merchant .  

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 6, 13-14 and 20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Han et al (US 2018/0039965 A1) in view of Moulin et al (US 2015/0339758 A1).
Ref claims 3-4 (New), Han discloses the POS system as claim 1 recites,
However Moulin specifically discloses, wherein enabling the merchant POS interface to wait to receive the input comprises causing a locked mode of the merchant POS interface to engage, wherein enabling the merchant POS interface to complete the transaction comprises causing a locked mode of the merchant POS interface to disengage (para [0031]., fig. 3; via a multi-engagement, multi-toggle deployment 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Han to include the disclosures as taught by Moulin to facilitate transaction with engagement & disengagement via switching mode.  

Ref claim 6 (New), Han discloses the method as claim 5 recites, 
However, Moulin, specifically discloses, wherein causing the merchant POS interface to wait to receive the input comprises: receiving, by merchant POS interface, an instruction to enter a locked mode. (para [0031]., fig. 3; via a multi-engagement, multi-toggle deployment …switching selection occurs o user’s session/the PED does disengage from POS between mode switchings…the POS acts as a payment gateway and switch mode B be a contactless targeted into protocol, wherein the POS acts as a distributor of information… [0036]; via the PED disengage from the POS at 9…and the re-engage with the POS at D10…follow-up mode. A mode switch…[0043]; via an activation switch 150 with a CTI system, PED on mode switching capability in fig 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Han to include the disclosures 
Claims 13-14 are rejected as per the reasons set forth in claims 3-4.
Claim 20 is rejected as per the reasons set forth in claim 6.


 Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Sayeed et al (US 2017/0076269 A1) discloses Smart Integrated POINT-OF-SALE System.
Fernando et al (US 2015/0199882 A1) discloses Multi-Mode POINT-OF-SALE Device.
Radicella et al (US 2016/0019736 A1) discloses Security Control and Access System
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

      /HATEM M ALI/
Examiner, Art Unit 3691


/HANI M KAZIMI/Primary Examiner, Art Unit 3691